250 F.2d 86
James WILLIAMS, Appellant,v.Vernon L. PEPPERSACK, Warden, Maryland Penitentiary, Appellee.
No. 7531.
United States Court of Appeals Fourth Circuit.
Argued November 7, 1957.
Decided November 22, 1957.

Mathias J. DeVito, Baltimore, Md., for appellant.
James H. Norris, Jr., Asst. Atty. Gen. of Maryland (C. Ferdinand Sybert, Atty. Gen. of Maryland, on the brief), for appellee.
Before PARKER, Chief Judge, and SOBELOFF and HAYNSWORTH, Circuit Judges.
PER CURIAM.


1
This is another appeal in a habeas corpus proceeding by the prisoner whose case was before us in Williams v. Peppersack, 4 Cir., 241 F.2d 614. The questions presented have been passed upon by the Maryland state courts. Williams v. Warden, 205 Md. 633, 109 A.2d 49; 209 Md. 641, 120 A.2d 919, certiorari denied 351 U.S. 974, 76 S. Ct. 1037, 100 L. Ed. 1492. The appeal must be dismissed for lack of the certificate of probable cause required by 28 U.S.C. § 2253. We have examined the record and think it clear that the appeal is without merit and that appellant was not entitled to such certificate.


2
Appeal dismissed.